Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1,  6 are  objected to because of the following informalities:
Claim 1, line 9, “ a power protector comprising processing and a reverse polarity protection unit” should be – a power protector providing processing and reverse polarity protection—
Claim 6, line 9, “ a power protector comprising processing and a reverse polarity protection unit” should be – a power protector providing processing and  reverse polarity protection—
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob ( WO 2016164281A1)  in view of Henriott (US20040026998) and  Hille (US9230764B2).
With regard to claim 1, Jacobs teaches a system for providing power to a plurality of theater seats ( [0047]) comprising: a source of alternating current (AC) power ( transformer receives AC power from a standard electrical receptacle via the power cord[0080]); an 
a battery ( power recliner chair may include a battery, [0054]); a processing  unit ( Fig. 8, 800 is a processor);
an output switching circuit ( user operates switch to lift the chair or rotate screw, [0084]) ; a current monitor ( e.g., current sensor in each chair, [0041])
providing  DC power from the system to at least one theater seat (see 370, Fig. 3, 370 can includes power output connector, [0057]) to power motion of the at least one theater seat ( see [0080] motor actuator may be powered by the 27 Volts DC, see [0082] motor actuator can be operated to cause the chair to be lifted).
Jacobs does not explicitly teach  a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power;, an outlet mounted on the chassis for providing DC power from the system to at least one theater seat and a power protector comprising processing and a reverse polarity protection unit.
	However, Henriott teaches a chassis ( e.g., housing of 110, Fig. 7, or similar housing 74 in Fig. 4) housing the integrated system for providing DC power (26, 114, Fig. 7 , see [0010] dc power provide to lift motor from power supply while 114 provides the power to the lift motor [0051] 26 is DC outlet ), an input port ( e.g., 82, Fig. 7) adapted for connection to the source of AC power ( 82 connected to the 84, Fig. 7), an outlet port ( e.g., 114, Fig. 7) mounted on the chassis ( e.g., housing of 110, Fig. 7) for providing DC power ( 100, Fig. 7 and see [0010] dc power provide to lift motor from power supply) from the system to at least one theater seat ( 100 is provide power to lift motor of furniture,[0051], while Jacobs teaches about the furniture can be a theater seat and DC power provides to the theater seat) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs, toa chassis housing 
Further, Hille teaches a power protector comprising processing and a  reverse polarity protection unit  (23 is a reverse polarity protection unit, Fig. 5,  col 9, line 40-45 The protector diode 23 serves on the one hand as reverse polarity protection and on the other hand as protection against the voltage, which is processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs and Henriott, to include a processing and reverse polarity protection unit, as taught by Hille, because the reverse polarity protection unit can prevent the damage of the circuit when incorrect polarity is applied and only allow the current to flow through when correct polarity is applied.
With regard to claim 2, the combination of Jacobs, Henriott, and Hille teaches all the limitations of claim 1, Henriott further teaches that the integrated system for providing power comprises more than one outlet ( e.g., 12, 14, Fig. 5)  for providing DC power [0053])   from the integrated system ( e.g., 10, Fig. 5) to power more than one theater seat ( Fig. 7 of Henriott teaches about more than one outlet provide power to more than one components.  Jacob teaches about provide DC power to power more than one theater seat ( see Fig. 4). The combination of Jacobs and Henriott teaches that the integrated system for providing power comprises more than one outlet to power more than one theater seat. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify 
With regard to Claim 3, the combination of Jacobs, Henriott,  and Hille teaches all the limitations of claim 1 ,Jacobs further teaches wherein the number of theater seats powered by the integrated system is selected from a list comprising: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 20, 25 seats ( see Fig. 3, discloses four chairs).
With regard to claim 4, the combination of Jacobs, Henriott,  and Hille  teaches all the limitations of claim 1, Jacob further teaches DC power is provided to the plurality of theater seats when AC power is present ( e.g., AC feed power to chair, [0080],[0081]), 
With regard to claim 5, the combination of Jacobs, Henriott,   and Hille  teaches the limitation of claim 4, Jacobs further teaches wherein  DC power is provided to the plurality of theater seats when AC power is not present ([0054] teaches battery provides power in an emergency ,  and battery provides DC power) , allowing the leg support portion of one of the plurality of theater seat ( foot rest 230, Fig. 2) to be lowered to a closed position( [0057] teaches Fig. 2 is fully upright position, see applicant’s specification[0024] and Fig. 1, the closed position in application’s specification is the same as fully upright position in Fig. 2 of Jacobs), in the absence of AC power ( [0054] teaches battery provides power in an emergency where the AC power outage), allowing a user to exit from a fully reclined position of the one of the plurality of theater seats when AC power is lost ( if the occupancy of the recliner chair needs to exit the chair for any reason ( such as emergency), the chair would operate, additionally, any chair will automatically move to a fully upright position in emergency condition[0090]) ( this means in emergency condition, which could be AC power outage [0054], battery provides power 
With regard to claim 6, Jacobs teaches a system for providing power to a plurality of theater seats ( [0047]) comprising: a source of alternating current (AC) power ( transformer receives AC power from a standard electrical receptacle via the power cord[0080]); an integrated system for providing direct current (DC) power to the plurality of theater seats([0080]]) comprising: an internal power source ( a transformer, which can convert AC power to DC power[0080] ); a battery ( power recliner chair may include a battery, [0054]); a processing  unit ( Fig. 8, 800 is a processor);
an output switching circuit ( user operates switch to lift the chair or rotate screw, [0084]) ; a current monitor ( e.g., current sensor in each chair, [0041])
providing  DC power from the integrated system to at least two theater seat (see 370, Fig. 3, 370 can includes power output connector, [0057]) to power motion of the at least two theater seat ( see [0080] motor actuator may be powered by the 27 Volts DC, see [0082] motor actuator can be operated to cause the chair to be lifted).
Jacobs does not explicitly teach  a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power, at least two outlets mounted on the chassis for providing DC power from the integrated system to at least two theater seats to power motion of the at least two theater seats, and a power protector comprising processing and a  reverse polarity protection unit.
However, Henriott teaches a chassis ( e.g., housing of 110, Fig. 7, or similar housing 74 in Fig. 4) housing the integrated system for providing DC power (26, 114, Fig. 7 , see [0010] dc power provide to lift motor from power supply while 114 provides the power to the lift motor [0051] 26 is DC outlet ), an input port ( e.g., 82, Fig. 7) adapted for connection to the source of AC power ( 82 connected to the 84; Fig. 7), at least one outlet port ( e.g., 114, Fig. 7) mounted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs, to include  a chassis housing the integrated system for providing DC power, an outlet port mounted on the chassis for providing DC power from the system to one theater seat to power the motion of the one theater seat, as taught by Henriott , in order to use an integrated chassis power supply to provide power to different devices, protect the circuit/component insides the integrated circuit, reduce the integration cost and simplify the design. Further, Henriott teaches about at least two outlet ports mounted on the chassis for providing DC power ( see Fig. 7, 114, 26), Jacob teaches about proving DC power from the integrated system to at least two theater seats to power motion of the at least two theater seats ( see Fig. 4 see [0080] motor actuator may be powered by the 27 Volts DC) Therefore, the combination of Henriott and Jacob teaches about at least two outlet ports mounted on the chassis for providing DC power from the integrated system to at least two theater seats to power motions of the at least two theater seats. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacob and Henriott, to  include at least two outlet ports mounted on the chassis for providing DC power from the integrated system to at least two theater seats to power motions of the at least two theater seats, in order to provide separate outlet for separate theater seat, to individually provide power to each seat and simplify the control process of powering of each  theater seat. 
In additional, absent any criticality, the duplication of the outlet ports is only obvious modification of Henriott, since it has been held that mere duplication of the essential working 
Further, Hille teaches a power protector comprising processing and a  reverse polarity protection unit  ( Fig. 5, 23 is a reverse polarity protection unit, col 9, line 40-45 The protector diode 23 serves on the one hand as reverse polarity protection and on the other hand as protection against the voltage, which is processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs and Henriott, to include a processing and reverse polarity protection unit, as taught by Hille, because the reverse polarity protection unit can prevent the damage of the circuit when incorrect polarity is applied and only allow the current to flow through when correct polarity is applied.


					Response to Argument
4. Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savage (US20130026825A1) teaches about power supply unit in a seat provided with transient suppression diodes to protect against voltage transients and incorrect connection.
Byrne (US 20170237206 ) teaches about an electrical coupler in the furniture.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/Primary Examiner, Art Unit 2836